DETAILED ACTION
Claim Objections
	Please amend claim 1, line 11 and claim 11, line 11: “with a vegetation mask greater then 0;” should be amended to “with a vegetation mask greater than 0;”.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent 11,227,382. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “a change detection unit configured to detect changes in a plurality of images taken over a predetermined time” renders claims 1-20 as broadened and obvious variants of claims 1-14 of U.S. Patent 11,227,382.  The rest of the claim is an obvious variant of the patented claim which include “gathering a first image from an aerial device; separating the first image into a plurality of tiles of a predetermined size by an image analysis unit; determining the geo location of each tile in the image; performing an Otsu binary thresholding on a tile in the first image; assigning a vegetation mask having an analog value greater than 0 to each pixel in the tile based on the Otsu binary thresholding with pixels not assigned to vegetation being assigned a value of 0, performing, via an image analysis unit, a pixel by pixel analysis of each pixel in the tile with a vegetation mask greater than 0; retrieving from memory at least one previously analyzed version of the tile; comparing the analyzed tile to the at least one previously analyzed tile to determine any change in the tile; and marking an area on the image to indicate change has been detected in the tile”  Similarly, claim 1 of the patented claims discloses “an image analysis unit configured to analyze an image gathered from an image gathering unit affixed to an airplane or drone; a change detection unit configured to detect changes in a plurality of images taken over a predetermined time, wherein, the change detection unit separates each image into a plurality of tiles of a predetermined size, an Otsu binary thresholding is applied to each pixel in each tile, a vegetation mask having an analog value greater than 0 is assigned to each pixel based on the Otsu binary thresholding with pixels not assigned to vegetation being assigned a value of 0, and the image analysis unit is configured to perform a pixel by pixel analysis of each pixel with a vegetation mask greater than 0 in each tile and to compare each pixel to a corresponding pixel stored over a predetermined period of time to determine a deviation in each pixel over time, and the change detection unit modifies the image to indicate areas where a change has occurred”.










Relevant Prior Art Directed to State of Art
Wang (US 2012/0033862) is relevant prior art not applied in the rejection(s) above.  
    PNG
    media_image1.png
    440
    648
    media_image1.png
    Greyscale

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665